Title: Thomas Jefferson to Archibald Thweatt, 13 January 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
             
                     Monticello 
                     Jan. 13. 10.
          
          
		  
		  Your favors of Dec. 28. & Jan. 4. have been duly recieved. I had not recollected the admission of the will in the bill. this however I presume they would be permitted to correct by amendment if it were found they had done it against the fact. but their quotation gives me a hope the will is recorded, as I know not how else they could have a copy.
          
		  
		   
		  There was a compleat set of accounts current from an early period of mr Wayles connections with Farrell & Jones down to the time of our settlement. these were (I think) tacked together.
			 
		  
		  they were certainly left with mr Wayles’s other papers in possession of mr Eppes, & doubtless must be among the papers now there. they were too
			 bulky to be lost. there were also duplicates of most of them. out of these I endeavored to make up a set for myself
			 which
			 I find among my papers. there was one, of which there was no duplicate; and of that I find I took a copy myself to compleat my set. these accts are to the following dates
          
            
              
              
            £ sterl.
              
            
            
              
            1770. Dec. 31. Balance
              7600–
              5–
              4
            
            
              1771.
              7521–
              9–
              2
            
            
              1772.
              9134–
              13.
         
              
            
            
              1773
              9982–
              9
         
              
            
            
              1774
              11,157–
              8–
              7
            
            
              1776.
              12,547–
              15–
              10
            
            
              1777.
              11482–
              18–
              1
            
            
              
                        
               1783. May 31. (includg 8. y. int. & other things disallowed)
         
              14158–
              19–
              6
            
          
          that of 1773. is the one copied by myself, and in it are these articles,
          
            
              
              
            £
              
            
            
              
            
               
                 
		  on the Dr Side ‘1773. Aug. 13. To Bathurst Skelton’s balce 
               31. Dec. 1772.
            
         
              586–
              8–
              7’
            
            
              
            on the Cr. side ‘1772. Dec. 31. By Bath. Skelton for commn recievg 
               £433–13–1
            
         
              21–
              13–
              10’
            
          
          on the back of the account in the calculation of interest are the following
          
            
              ‘Skelton’s balance
              586–8–7
              
            
            
              deduct commn on do
              
                          21–13–10 
              564–14–9 balce of Skelton’s’
            
          
          which last sum is then carried into the mass of the interest account.
          while there is a doubt whether the original set can be found, I do not like to trust these by the post. but you can act on this information 
                  
                  
                  
                   
                   
                  
                  
                  
                  
                  
                  on the assurance that the papers shall be produced. there is no doubt however that mr Kinnan of Petersburg, the successor of Hanson, must possess a compleat set of these accounts, & can give you a certificate of the sum debited to us for B. Skelton, & of which his estate was discharged by F. & Jones.I am still anxious about the finding of the original will, & of it’s being recorded.
			 I have the Horrors at the
			 very idea of settling the administration of R. Skelton’s estate. I am sure it is now an impossibility. with my affections to the two mrs Thweats and congratulations to the younger one, I add the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        